DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 23 January 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/09/2021, 10/19/2021, 07/14/2021, 07/07/2021, 01/05/2021, 12/07/2020, 11/19/2020, 08/26/2020, 07/06/2020 and 04/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 17, 34-37, 42 and 43) in the reply filed on 20 October 2021 is acknowledged.
Claims 9-16, 20, 23, 24, 27, 38-41, 44 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 October 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 4, 5, 8 and 17 are (provisionally) rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, 15 and 16 of copending Application No. 16491115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application of the dispersing element as an ink would have been well within the purview of a skilled artisan since the copending application recites the dispersing onto a substrate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented though it is noted that the claims have been recently issued.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (a machine translation is provided and referenced from hereon).
Claims 1 and 3: Feng discloses an ink with 10-90 % wt. of functional material such as cuprous oxide, 0.2 to 1.5 % wt. of a dispersant and 1-5 % wt. of a reducing agent (pg 1, 4 and 7). Further, Feng is motivated to optimize the ink to achieve improved cost, conductivity, dispersion and adhesion (pg 7 and 8). The Feng reference discloses the claimed invention but does not explicitly disclose the claimed loading proportions. Given that the Feng reference discloses loading ranges that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught percentages, including those presently claimed, to obtain a suitable In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the loading variables with the benefit gain of increased conductivity, dispersion and adhesion.
Claims 2, 4-6 and 34-36: Feng discloses an anionic dispersant soybean lecithin (which has an acid value of 20-30) and the hydrazine reducing agent (pg 7 and 8). The Feng reference discloses the claimed invention with the feature of the soybean lecithin dispersing agent and hydrazine reducing agent but does not disclose the ink with the claimed elements with enough specificity to anticipate the claimed invention.
Nevertheless, given that the Feng reference discloses each of the claimed components and is motivated to optimize the ink components, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Feng reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them, such as the soybean lecithin dispersing agent and hydrazine reducing agent, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
	Claim 7: Feng discloses a particle diameter of 30 nm (pg 1 and 8).
	Claims 8 and 37: Feng discloses the mono-alcohol solvent (pg 3).
Claims 17, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to the claims above, and further in view of Kim (cited in the IDS) or Summers.
	The Feng reference discloses the claimed invention but does not explicitly disclose the feature of applying the ink onto a substrate and applying a plasma, Xenon or laser irradiation in a reducing environment.  It is noted that the Feng reference discloses dispensing the ink onto a substrate to form printing circuit followed by irradiation and the claim(s) call(s) for the irradiation to be via plasma, laser or Xenon light.  In an analogous art, the Summers or Kim reference discloses a copper oxide ink with a dispersing agent and a reducing agent, the application of the ink onto substrate to form conductive patterns and the Xenon or laser irradiation (Summers: abs, ¶8-17, 29-36 & Kim: abs, ¶16-35).  One of ordinary skill in the art would have recognized that applying the known irradiation technique of Summers or Kim to the teachings of Feng would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and inks for the benefit gain of a very fast cure rates and degree of cure, excellent depth of penetration and low heat buildup.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jha discloses a solution phase synthesis and intense pulsed light sintering and reduction of a copper oxide ink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764